Exhibit 10.4

AMENDMENT TO

EMPLOYMENT AGREEMENT

Amendment to Employment Agreement dated as of June 1, 2007 (the “Amendment”)
between Affinion Group LLC (f/k/a Cendant Marketing Group LLC), a Delaware
limited liability company (“Affinion Group”), Affinion International Holdings
Limited (f/k/a Cendant International Holdings Limited), a private company
limited by shares incorporated in England and Wales with registered number
3458969 (“CIMS”, and together with Affinion Group, the “Company” or the
“Companies”), and Robert Rooney (the “Executive”).

WHEREAS, the Executive entered into an Employment Agreement dated as of July
2005 and amended on August 28, 2006 (the “Employment Agreement”);

WHEREAS, each of the Company and the Executive wants to amend the Employment
Agreement on the terms and conditions set forth in this Amendment;

NOW THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Employment Agreement is hereby amended as follows:

1. Section IV(a)(ii) of the Employment Agreement is hereby deleted in its
entirety, and the following Section IV(a)(ii) is hereby inserted in its place
and stead:

“ii. Annual Incentive Awards. The Executive will be eligible for discretionary
annual incentive compensation awards (“Incentive Compensation Awards”); provided
that, beginning in calendar year 2007, the Executive will be eligible to receive
an annual bonus in respect of each fiscal year of the Company based upon a
target bonus of not less than one hundred percent (100%) of Base Salary (“Target
Bonus”), subject to the attainment by the Company of applicable performance
targets established and certified by the Company in its sole discretion.”

2. The first sentence of Section VIII A of the Employment Agreement is hereby
deleted in its entirety, and the following first sentence of Section VIII A is
hereby inserted in its place and stead:

“Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (as defined below), subject to the
Executive executing a release of claims against the Company and its subsidiaries
and affiliates as more fully described in paragraph D of this Section



--------------------------------------------------------------------------------

VIII, then the Company will pay the Executive a lump sum amount equal to one
hundred percent (100%) of the sum of (x) Executive’s then-current Base Salary
and (y) Executive’s Target Bonus, plus any and all Base Salary and Incentive
Compensation Awards earned but unpaid through the date of such termination.”

3. Except as specifically amended above, the Employment Agreement remains
unchanged and in full force and effect.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AFFINION GROUP, LLC By:   /s/ Nathaniel J. Lipman   Name: Nathaniel J. Lipman  
Title:   President and CEO AFFINION INTERNATIONAL HOLDINGS LIMITED By:   /s/
Michael T. Fahey   Name: Michael T. Fahey   Title:   General Counsel EXECUTIVE:
/s/ Robert G. Rooney Robert G. Rooney